Citation Nr: 9911025	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-33 976 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension by reason of need for 
aid and attendance of another person or by reason of being 
housebound due to disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from September 1950 to March 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to special monthly 
pension based on the need for regular aid and attendance of 
another person or on being housebound.


FINDINGS OF FACT

1.  The veteran, who was born in July 1929, is in receipt of 
pension based on permanent and total disability.

2.  The veteran has the following nonservice-connected 
disabilities:  chronic obstructive pulmonary disease (COPD) 
with history of tuberculosis, rated 100 percent disabling; 
coronary artery disease, rated 30 percent disabling; 
arthritis of the lumbar spine, rated 10 percent disabling; 
seizure disorder of nontraumatic origin, rated 10 percent 
disabling; and a lung disorder claimed as cancer, 
appendicitis, skin cancer, head injury, and organic disease 
causing dizzy spells, all rated zero percent disabling; the 
veteran also has service-connected disability from residuals 
of malaria, rated zero percent disabling.

3.  In addition to his disability from COPD rated 100 
percent, the veteran does not have additional disability or 
disabilities independently ratable at 60 percent or more.

4.  The veteran is not totally blind or near totally blind.

5.  The veteran is not a patient in a nursing home.

6.  The veteran is not bedridden nor housebound.

7.  The veteran's disabilities do not prevent him from 
dressing or undressing himself, keeping himself ordinarily 
clean and presentable, feeding himself, attending to wants of 
nature, or protecting himself from the hazards or dangers 
incident to his daily environment.

CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance of another person or on being 
housebound are not met.  38 U.S.C.A. §§ 1502, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.351, 3.352(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  This 
conclusion is supported by his assertions that he is 
housebound and needs regular aid and attendance which must be 
taken as credible for the purpose of determining 
well-groundedness.  King v. Brown, 5 Vet.App. 19, 21 (1993).  
The RO has assisted the veteran in all necessary matters, 
including seeking and securing all possible treatment 
records.  The Board is satisfied that all relevant facts that 
may be developed have been properly developed, and that no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

Pension benefits are payable at a special, higher rate (with 
a higher minimum income limit) if a claimant is a patient in 
a nursing home, helpless or blind, or so nearly helpless or 
blind as to need or require the regular aid and attendance of 
another person, or otherwise establishes the factual need for 
the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, considerations is 
given to such conditions as:  Inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (not 
including adjustment of appliances that normal persons would 
be unable to adjust without aid); an inability to feed 
himself through loss of coordination of the upper extremities 
or through extreme weakness; an inability to attend to wants 
of nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his daily 
environment.  "Bedridden" will be a proper basis for the 
determination and is defined as that condition that, through 
its essential character, actually requires that the claimant 
remain in bed.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions that a claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establishes that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352.

The United States Court of Veterans Appeals (now the U.S. 
Court of Appeals for Veterans Claims) (Court), in discussing 
38 C.F.R. § 3.352(a), noted (1) it is mandatory for the 
Department of Veterans Affairs (VA) to consider the 
enumerated factors within the regulation; (2) eligibility 
requires that at least one of the enumerated factors be 
present; and (3) the "particular personal function" refers 
to the enumerated factors.  Turco v. Brown, 9 Vet. App. 222 
(1996).

In the case of a veteran entitled to a pension who does not 
qualify for increased pension based on the need of regular 
aid and attendance, the increase in the pension rate is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirements 
for this increase are met where, in addition to having a 
single permanent disability rated or ratable as 100 percent 
under the regular schedular evaluation, without resort to 
individual unemployability, the veteran:  (1) has additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems, or (2) is 
"permanently housebound" by reason of disability or 
disabilities.  38 U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. 
§ 3.351(d).

In this case, the veteran has the following nonservice-
connected disabilities:  chronic obstructive pulmonary 
disease (COPD) with history of tuberculosis, rated 100 
percent disabling; coronary artery disease, rated 30 percent 
disabling; arthritis of the lumbar spine, rated 10 percent 
disabling; seizure disorder of nontraumatic origin, rated 10 
percent disabling.  In addition, the following nonservice-
connected disabilities have been rated zero percent 
disabling: a lung disorder claimed as cancer; appendicitis, 
skin cancer, head injury, and organic disease causing dizzy 
spells.  The veteran also has service-connected disability 
from residuals of malaria, rated zero percent disabling.

The evidence of record does not demonstrate, and the veteran 
has not contended, that he is a patient in a nursing home.  
He has not asserted, nor does it appear from the medical 
evidence, that he is totally blind or near totally blind.  
During a Department of Veterans Affairs (VA) examination in 
August 1997, the veteran's eyes were clinically normal.  It 
was noted that he was wearing corrective lenses.  The record 
contains no indication that the veteran wears any prosthetic 
or orthopedic appliances.

Further, the evidence indicates that the veteran is not 
bedridden, unable to walk unassisted, or unable to dress or 
undress himself.  During the VA examination, his upper and 
lower extremities, including his feet, were described as 
normal except for some atrophy in his lower extremities.  In 
a report of a VA general medical examination, the examiner 
reported that there were no significant deficits in weight 
bearing, balance, or propulsion.  There were no deformities 
of the spine.  The veteran told the examiner he was able to 
maintain his balance while standing and had not fallen.  He 
reportedly used a cane to ambulate.  The examiner reported 
that the veteran was able to walk without assistance up to 20 
feet.  According to the examiner, the veteran required some 
"minimal assistance" in self feeding, fastening clothes, 
bathing, and shaving.  However, no pathological process were 
identified which would explain this remark.   A VA 
orthopedist who examined the veteran reported that the 
veteran was wheelchair bound but that his orthopedic 
complaints were the least of his problems.  Rather, according 
to the general medical examiner, his most limiting disability 
was from exertional dyspnea due to COPD.  There was no 
indication in the report of the examination that the veteran 
had any musculoskeletal disorders that would prevent him from 
feeding, grooming, or dressing himself.

The Board has noted a July 1997 letter signed by a family 
practitioner of the Watson Clinic, which indicates that the 
veteran's seizure disorder and COPD "necessitate home 
assistance in order to perform his activities of daily 
living."  This conclusion is simply not supported by recent 
clinical findings, including those recorded in Watson Clinic 
treatment records.  The physician mentioned the veteran's 
seizure disorder and COPD, but did not specify that 
functional limitations that necessitate this assistance, and 
such functional limitations are not documented in the medical 
records.

Concerning the presence of physical or mental incapacity that 
requires care or assistance on a regular basis to protect the 
claimant from the hazards or dangers incident to his daily 
environment, the Board notes that a VA neurologist reported 
that the veteran was alert and oriented.  The general medical 
examiner reported the veteran was competent for VA purposes 
and was capable of managing his benefits.  The examination 
reports contain not evidence of psychosis and no suicidal or 
homicidal ideation.  On the basis of the recent and detailed 
information contained in the reports of the various VA 
examinations conducted in September 1997, the Board finds 
that the veteran does not lack the capacity to protect 
himself in his environment.  Considering the entire record, 
the Board concludes that the preponderance of the evidence 
shows that the veteran does not need regular assistance to 
protect himself from daily hazards.  

The Board has noted that the VA orthopedist reported that the 
veteran "spends 99% of his time in his wheelchair or in 
bed."  However, no condition was identified which, through 
its essential character, actually requires that the claimant 
remain in bed.  As such a disability cannot be identified 
from the record before the Board, the Board concludes that 
the veteran is not, in fact, bedridden.  Rather, the record 
indicates that he leaves his home, albeit infrequently, to 
visit relatives as well as attend medical appointments.

The Board recognizes that the veteran's various ailments in 
combination are severely disabling.  He is extremely limited 
in his activities due to his respiratory disorder, which 
limits any exertional activity.  Although he may, in the 
future, require regular aid and attendance because of 
advancing age or deterioration in his disabilities, the 
record as a whole does not show that he now meets the 
requirements for special monthly pension based on the need 
for aid and attendance.

Concerning whether the veteran is entitled to special monthly 
pension based on housebound status, the Board notes that 
although the veteran does have a single disability rated as 
100 percent disabling, he does not have additional disability 
or disabilities independently ratable at 60 percent or more.  
Nor does it appear from the record that the veteran is not in 
fact housebound.  It was noted in the report of the VA aid 
and attendance examination that the veteran "rarely" left 
his residence unless attending a doctor's appointment or 
visiting relatives.  Thus, it appeals that at least on 
occasion the veteran leaves his residence.  Accordingly, the 
Board concludes that special monthly compensation by reason 
of being housebound is not warranted.


ORDER

Special monthly pension benefits based on the need for 
regular aid and attendance of another person or by reason of 
being housebound are denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

